     Case: 1:17-md-02804-DAP Doc #: 1560 Filed: 04/18/19 1 of 3. PageID #: 44346




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                        )   MDL 2804
    IN RE: NATIONAL PRESCRIPTION
                                                        )
    OPIATE LITIGATION
                                                        )   Case No. 1:17-md-2804
                                                        )
    THIS DOCUMENT RELATES TO:
                                                        )   Judge Dan Aaron Polster
                                                        )
    Track One Cases
                                                        )   ORDER



         Before the Court is Defendants1 Emergency Motion to Reconsider Orders Setting Expert

Discovery Schedule. Doc. #: 1552, and Plaintiffs’ Response in Opposition. Doc. #: 1557.

Although styled a motion to reconsider its Orders Regarding Expert Depositions, Doc. ##: 1537,

1540, Defendants, in fact, request an extension of the current case management deadlines for the

Track One cases, which now consist only of Plaintiffs Cuyahoga County and Summit County.2

Defendants request that the Court:

         amend CMO 8 to extend the deadline to complete depositions of Plaintiffs’ experts
         to at least May 31, 2019. Defendants further respectfully request that the deadline
         for the disclosure of their experts be extended to July 1, 2019, that the date for
         completing depositions of Defendants’ experts be extended to September 2, 2019,

1
  Actavis Elizabeth LLC, Actavis Kadian LLC, Actavis LLC, Actavis Laboratories FL, Inc., Actavis Laboratories
UT, Inc., Actavis Mid Atlantic LLC, Actavis Pharma, Inc., Actavis Pharma, Inc., Actavis South Atlantic LLC,
Actavis Totowa LLC, Actavis, Inc., Allergan Finance LLC, Allergan PLC, Allergan Sales, LLC, Allergan USA,
Inc., AmerisourceBergen Corporation, Anda, Inc., Bi-Mart Corporation, CVS Indiana, L.L.C., CVS RX Services,
Inc., Cardinal Health, Inc., Cephalon, Inc., Endo Health Solutions Inc., Endo Pharmaceuticals, Inc., H. D. Smith
Holding Company, H. D. Smith Holdings, LLC, Henry Schein Medical Systems, Inc., Henry Schein, Inc., Insys
Therapeutics, Inc, Janssen Pharmaceutica, Inc., Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.,
Janssen Pharmaceuticals, Inc., Johnson & Johnson, Mallinckrodt LLC, Mallinckrodt PLC, Manufacturer
Defendants' Liaison Counsel, McKesson Corporation, Miami-Luken, Inc., Noramco, Inc., ORTHO-MCNEIL-
JANSSEN PHARMACEUTICALS, INC. N/K/A/ JANSSEN PHARMACEUTICALS INC., Ortho-McNeil-Janssen
Pharmaceuticals, Inc., Par Pharmaceutical Companies, Inc., Par Pharmaceutical Holdings, Inc., Par Pharmaceutical,
Inc., Purdue Pharma L.P., Purdue Pharma, Inc., Rite Aid of Maryland, Inc., SpecGX LLC, Teva Pharmaceutical
Industries Ltd., Teva Pharmaceuticals USA, Inc., The Purdue Frederick Company, Walgreen Co., Walgreen Eastern
Co., Inc., Walmart, Inc., Warner Chilcott Company, LLC.
2
  Pursuant to the Court’s February 25, 2019 Order Regarding Track One Trial Plaintiffs, Doc. #: 1392.
    Case: 1:17-md-02804-DAP Doc #: 1560 Filed: 04/18/19 2 of 3. PageID #: 44347



        and that the deadline for submitting Daubert and dispositive motions be extended
        to October 15, 2019.

Doc. # :1552 at 1.

        The Court first notes that Case Management Order 8 (“CMO-8”) was issued less than three

months ago as a response to a Joint Motion to Modify CMO-7. Doc. #: 1303. Before agreeing to

and joining the Motion to Modify, Defendants had individually requested 45-day extensions to the

deadlines set by CMO-7. See Defendants’ Response to Plaintiffs’ Mot. to Modify Case

Management Schedule, Doc. No. 1291 (“Defendants respectfully request that . . . the Court grant

a 45-day extension to all remaining deadlines, so as to avoid any unfair prejudice to Defendants.”);

see also Plaintiffs’ Mot. to Modify Case Management Schedule, Exh. C, Doc. No. 1285-4

(containing Defendants’ proposed case management deadlines). The Court thus granted, for nearly

every deadline, at least a 45-day extension, and in every case, the parties’ jointly proposed date.

This included a postponement of the trial from September 3 to October 21, 2019 (48 days).

Defendants now complain that “the schedule is compressed to the point of being unworkable and

fundamentally unfair,” Doc. #: 1552 at 2, however, this is the schedule Defendants proposed at the

end of January, and nothing significant has changed since then. If anything, the case is simpler as

the Track One case now involves only two plaintiffs rather than four.3

        Second, Defendants’ proposal for an extension of expert discovery deadlines would have

the Court approve an October 15, 2019 deadline for submitting Daubert and dispositive motions

(a 109-day extension of the current deadline, and a mere 6 days prior to the current trial date).

Defendants have not even suggested what the Court should do about the remaining deadlines on

the schedule (i.e. responses to Daubert and dispositive motions, replies, the hearing on Daubert



3
 In January, when Defendants requested the 45-day extension, the trial also encompassed the claims of the Cities of
Cleveland and Akron. See Doc. #: 1392.

                                                         2
  Case: 1:17-md-02804-DAP Doc #: 1560 Filed: 04/18/19 3 of 3. PageID #: 44348



and dispositive motions, and the trial itself). The Court can only conclude that Defendants are

proposing an indefinite postponement of the trial. No Court would take such a proposal seriously.

       Accordingly, Defendants Emergency Motion to Reconsider Orders Setting Expert

Discovery Schedule, Doc. #: 1552, is DENIED.

              IT IS SO ORDERED.




                                                /s/ Dan Aaron Polster April 18, 2019
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                               3
